


Exhibit 10.2


CONDITIONAL COVENANT
NOT TO EXECUTE
 
This Conditional Covenant Not to Execute (this "Conditional Covenant") dated as
of September 4, 2009 (the "Effective Date") is made by and between VILLAGE
HOSPITALITY LLC, a Delaware limited liability company ("Owner") and CIRI
LAKESIDE GAMING INVESTORS, LLC, a Nevada limited liability company ("CIRI")
(CIRI together with Owner, the "Parties" and each one a "Party").
 
RECITALS
 
WHEREAS, Owner and CIRI are parties to an unlawful detainer action under Case
No. A589067, pending in Department XXV of the Eighth Judicial District Court,
Clark County, Nevada (the "Lawsuit"), which relates to the possession of a
casino shell (the "Casino Leased Premises") constituting a portion of certain
real property generally referred to as the Ritz Carlton Hotel and Casino
Premises located in Henderson, Nevada and bearing the APN 160-22-414-007 (the
"Property"); and
 
WHEREAS, on August 4, 2009, an Order and Preliminary Writ of Restitution (the
"Preliminary Writ") was entered in the Lawsuit, providing in pertinent part that
Owner is entitled to execute on the Preliminary Writ fifteen (15) days after
Notice of Entry of the Preliminary Writ and the posting of a $250,000 bond or
bond equivalent (the "Bond"), unless CIRI posts a bond in the amount of $11,000
per day for up to thirty days;
 
WHEREAS, on August 4, 2009, Notice of Entry of the Preliminary Writ was given by
Owner to CIRI, and on August 6, 2009, the Bond was posted by Owner, entitling
Owner to execute on the Preliminary Writ from and after August 21, 2009, unless
CIRI posted a bond permitting it to stay up to but no later than September 20,
2009; and
 
WHEREAS, Owner and CIRI entered into a certain Stipulation and Order Regarding
the Plaintiff Foregoing Recourse Upon the Order and Preliminary Writ of
Restitution (the "Stipulation and Order"), which Stipulation and Order was filed
in the Lawsuit on August 4, 2009, and provides in pertinent part that to enable
Owner and CIRI to arrange an amicable resolution of the Lawsuit, Owner shall
refrain from executing on the Preliminary Writ for an additional fifteen (15)
day period, which in combination with the fifteen (15) day period granted by the
Court, ends on September 8, 2009; and
 
WHEREAS, CIRI has requested that Owner extend the grace period provided by the
Stipulation and Order, inclusive of a stay of the Preliminary Writ requirement
for CIRI to post a daily $11,000.00 bond, to enable Owner and CIRI to continue
to pursue an amicable resolution of the Lawsuit (including the possible
negotiation and execution of a lease between Owner and a new entity, purchase of
CIRI's Gaming Equipment and FF&E (as those terms are defined in the Casino
Lease), and dismissal of the Lawsuit with prejudice); and
 
WHEREAS, Owner is willing to further extend the grace period and refrain from
executing on the Preliminary Writ, and CIRI is willing to continue to occupy the
Casino Leased Premises and operate the business thereon in the ordinary course,
upon the terms and conditions set forth herein.
 
NOW THEREFORE, in consideration of the mutual covenants and conditions set forth
herein, the Parties agree as follows:
 
AGREEMENT
 
SECTION 1
Recitals; Definitions
 
1.01           The recitals set forth above form an integral part of this
Conditional Covenant.
 
1.02           Capitalized terms used but not defined in this Conditional
Covenant have the meanings given to them in the Verified Complaint for Unlawful
Detainer filed by Owner on April 28, 2009, commencing the Lawsuit.
 

 
1

--------------------------------------------------------------------------------

 



 
SECTION 2
Covenant Not To Execute On Preliminary Writ
 
2.01           Subject to Sections 2.02 and 2.03, Owner covenants and agrees
that it will not execute on the Preliminary Writ or take any other action to
remove CIRI from possession of the Casino Leased Premises for a period beginning
on September 8, 2009, and ending on the sixty-fifth day following written notice
(a "Surrender Order") from Owner to CIRI to surrender the Casino Leased Premises
(the "Grace Period").
 
2.02           Notwithstanding Section 2.01, Owner may deliver a notice to CIRI
(an "Immediate Surrender Order") demanding CIRI's surrender of the Casino Leased
Premises on a date specified in such notice, which date may be as early as five
(5) days following delivery thereof, if a "CIRI Event of Default" has occurred.
A CIRI Event of Default shall mean: (i) CIRI's failure to pay the past-due
Charges by the deadline set forth in Section 3.01(b)(ii); (ii) CIRI's failure to
pay Charges when and as due pursuant to Section 3.01(b)(i), which failure is not
cured within five (5) days of delivery by Owner of a notice of default regarding
the same; and (iii) CIRI's failure to comply with any other obligation set forth
in this Conditional Covenant, which failure is not cured within ten (10) days of
delivery by Owner of a notice of default regarding the same.
 
2.03           Notwithstanding Section 2.01 and Section 2.02, if Owner has not
provided a Surrender Order or Immediate Surrender Order providing for an earlier
departure, CIRI shall nonetheless surrender the Casino Leased Premises on
September 8, 2010, or post a bond in favor of Owner in the amount of $11,000 per
day and remain thereon for up to (but no more than) thirty (30) days thereafter
(until October 8, 2010).
 
SECTION 3
Covenant To Continue In Possession And Operate In Ordinary Course
 
3.01           During the Grace Period and until the date CIRI quits and
surrenders the Casino Leased Premises in accordance with the terms of this
Conditional Covenant (the "Surrender Date"):
 
(a)           CIRI covenants and agrees to remain on the Casino Leased Premises,
and to operate the casino business in substantially the same way as it operated
the business on the date on which the Preliminary Writ was issued.
 
(b)           Without limiting the generality of the foregoing, CIRI shall (i)
pay all taxes, utility, maintenance, and similar periodic charges and expenses
that would have been due and payable by CIRI under the Casino Lease (except as
set forth in Exhibit A hereto), including without limitation amounts due and
payable to the operator of the Ritz Carlton hotel located on the Property for,
among other things, complimentaries (collectively, the "Charges"), and are
attributable to periods prior to the Surrender Date, and (ii) make current past
due Charges by the earlier of the Surrender Date or forty-five (45) days of the
Effective Date. CIRI shall perform any and all obligations of the tenant set
forth in the Casino Lease, had the Casino Lease survived the foreclosure sale,
except as set forth in Exhibit A hereto and except that CIRI shall not be
obligated to pay Rent as described in Section 4 of the Casino Lease. Owner shall
perform any and all obligations of the landlord set forth in the Casino Lease,
had the Casino Lease survived the foreclosure sale, except as set forth in
Exhibit A hereto.
 
(c)           Without limiting the generality of the foregoing, CIRI shall not
act or omit to act in any way that: (i) is intentionally and materially
detrimental to the Property, Casino Leased Premises, casino business, or the
Ritz-Carlton Hotel operated on the Property; (ii) is outside of the ordinary
course of business; (iii) would have violated or constituted a breach of the
Casino Lease (except as set forth in Exhibit A hereto), had the Casino Lease
survived the foreclosure sale; or (iv) would violate or constitute a material
breach of this Conditional Covenant. Without limiting the generality of the
foregoing, CIRI shall not materially modify the casino operations except with
Owner's prior written consent thereto, which consent (A) shall not be
unreasonably conditioned or withheld and (ii) shall be deemed given if Owner
does not deliver a response to CIRI within ten (10) days of Owner's receipt of
CIRI's written request for consent.
 

 
2

--------------------------------------------------------------------------------

 



 
(d)           Under no circumstances shall CIRI take any actions or omit to take
any actions to wind down the casino business or remove Gaming Equipment and FF&E
unless Owner has delivered a Surrender Order or Immediate Surrender Order, or
CIRI has delivered a notice pursuant to Section 3.02 hereof. Notwithstanding
anything herein to the contrary (but subject to Section 3.01(e)), the Casino
Leased Premises shall remain open for business and CIRI shall continue to
operate the casino business in substantially the same way as it operated the
business on the date on which the Preliminary Writ was issued, without removing
any Gaming Equipment or FF&E, until such date that is ten (10) days prior to the
scheduled Surrender Date.
 
3.02           If, during the Grace Period, CIRI decides at any time, in its
sole and absolute discretion, that it wishes to surrender the Casino Leased
Premises prior to the expiration of the Grace Period, CIRI shall deliver a
written notice to Owner at least sixty (60) days prior to the Surrender Date.
Notwithstanding the foregoing, CIRI may only surrender the Casino Leased
Premises hereunder if at least thirty (30) days prior to the Surrender Date, (i)
CIRI has paid all Charges due as of such date and (ii) CIRI deposits with Owner
the amount of Thirty Thousand Dollars ($30,000) as a reserve fund to cover the
Charges anticipated to be incurred through and including the Surrender Date.
Regarding the portion of the Charges constituting amounts due and payable to the
operator of the Ritz Carlton hotel located on the Property, in the thirty-day
period prior to the Surrender Date, CIRI shall not permit such portion to exceed
Ten Thousand Dollars ($10,000) unless it obtains Owner's prior written consent.
Following the Surrender Date, once all such Charges have been finally
determined, Owner will deduct and retain the actual Charges from the reserve
fund, and transmit the remainder (if any) to CIRI. If the actual Charges exceed
the amount of the reserve fund, then CIRI shall immediately pay to Owner the
difference.
 
3.03           In the event of a direct conflict between the terms of this
Conditional Covenant and the terms of the Casino Lease, this Conditional
Covenant shall control. Notwithstanding anything herein to the contrary,
including without limitation all provisions requiring the Parties to act or omit
to act in accordance with the Casino Lease as if it had survived the foreclosure
sale, the Parties acknowledge and agree that (i) nothing in this Conditional
Covenant is intended to constitute the creation of any leasehold or similar
interest in the Casino Leased Premises or any portion of the Property for or in
favor of CIRI; (ii) CIRI is not and shall not be deemed a tenant hereunder;
(iii) CIRI shall have no interest in the Property whatsoever; and (iv) the
provisions of this Conditional Covenant merely set forth the terms of Owner's
conditional forbearance of recourse under the Final Judgment and Final Writ of
Restitution.
 
SECTION 4
Indemnification
 
4.01           CIRI shall indemnify and save harmless Owner and its past and
present subsidiary or parent corporations, companies, or other entities,
affiliates, partners, shareholders, members, joint venturers, heirs, successors,
assigns, officers, directors, employees, agents, attorneys and insurers (in
their individual and representative capacities) from and against all claims,
demands, losses, damages, actions, causes of action, suits, debts, promises,
liabilities, obligations, liens, costs, expenses, attorneys' fees, indemnities,
subrogations (contractual or equitable) or duties, of any nature, character or
description whatsoever, whether known or unknown, fixed or contingent, accrued
or not yet accrued, matured or not yet matured, anticipated or unanticipated,
asserted or unasserted (collectively, "Claims") arising or alleged to arise from
actions or omissions by CIRI, an affiliate of CIRI, or a CIRI employee, or a
director, officer, manager, agent, contractor, or subcontractor of the same, on,
in, or relating to the operation of the casino business on the Casino Leased
Premises prior to and on the Surrender Date.
 
4.02           Owner shall indemnify and save harmless CIRI and its past and
present subsidiary or parent corporations, companies, or other entities,
affiliates, partners, shareholders, members, joint venturers, heirs, successors,
assigns, officers, directors, employees, agents, attorneys and insurers (in
their individual and representative capacities) from and against all Claims
arising or alleged to arise from actions or omissions by Owner, an affiliate of
Owner, or a director, officer, manager, or agent of the same on, in, or relating
to the operation of the casino business on the Casino Leased Premises after the
Surrender Date.
 
4.03           Notwithstanding the foregoing, no indemnity shall be required
where any Claim arises from or relates to the gross negligence or willful
misconduct of any Person seeking to be indemnified.
 

 
3

--------------------------------------------------------------------------------

 



 
SECTION 5
Insurance
 
Within three business days of the Effective Date (and at any time thereafter
prior to the Surrender Date, upon request by Owner), CIRI shall provide proof
satisfactory to Owner in its reasonable discretion that: (i) CIRI carries
commercial general liability insurance, workers' compensation insurance,
property insurance, fidelity bond coverage, comprehensive crime coverage, and
employment practices liability coverage, all in accordance with (or superior to)
the coverage amounts and terms set forth in Section 9 of the Casino Lease
(except as set forth in Exhibit A hereto); (ii) such are written as primary
policies, as respects the additional insureds not contributing with and not in
addition to coverage that Owner may carry; and (iii) Owner has been added as an
additional insured on all such policies.
 
SECTION 6
Additional Covenants
 
6.01           Cooperation.
 
(a)           Owner and CIRI shall (i) use commercially reasonable efforts to
cooperate with each other in all matters pertaining to the Property, and (ii) do
any act or thing and execute any and all documents or instruments reasonably
necessary or proper to effectuate the provisions and intent of this Conditional
Covenant.
 
(b)           CIRI shall cooperate with such persons as Owner may designate from
time to time as a potential new tenant for the Casino Leased Premises (through a
purchase of membership interests in CIRI or CMLH or otherwise), which persons
have (i) provided to CIRI reasonable assurances of financial ability to
consummate a transaction with Owner to lease or acquire the Casino Leased
Premises and to acquire the FF&E and Gaming Equipment from CIRI; and (ii)
demonstrated to CIRI's satisfaction the ability to obtain a non-restricted
gaming license from the Nevada Gaming Control Board and the Nevada Gaming
Commission (collectively, the "Nevada Gaming Authorities") within a reasonable
period of time (a "Potential Bidder"). As of the Effective Date, the Potential
Bidders include Hal Watner and Marc Suann of H&M Gaming and George Wight of Sage
Gaming & Entertainment, Inc. and their affiliates, and Owner may deliver notices
from time to time designating additional Potential Bidders. Cooperation, for the
purposes hereof, includes without limitation:
 
(1)           granting Potential Bidders access during normal business hours,
and with 24 hours' advance notice, to (A) all areas of the casino except those
restricted by applicable gaming laws and (B) documents, records, and other
documents relating to the casino operations, excluding any customer lists,
internally generated management projections and marketing plans, and other
proprietary information, none of which CIRI shall be required to share with any
Potential Bidder;
 
(2)           negotiating with Potential Bidders in good faith regarding the
transfer of CIRI's FF&E and Gaming Equipment, assignment of CIRI subleases and
concession agreements, and assignment of assignable entitlements and licenses,
as appropriate, or a transfer of the membership interests in CIRI or CMLH, as
the case may be; and
 
(3)           providing reasonable assistance to Potential Bidders in submitting
all gaming, liquor, and other relevant licenses, permits, and approvals
necessary to operate the casino following CIRI's surrender or following a
transfer of the membership interests in CIRI or CMLH, as the case may be.
 
Notwithstanding the foregoing, CIRI shall not be required to expend other than
nominal amounts in providing such cooperation, and CIRI shall not be prohibited
from seeking potential buyers to purchase the FF&E and Gaming Equipment who are
not Potential Bidders; provided, however, that CIRI shall notify Owner, within
three (3) business days, of CIRI' s entry into any binding letter of intent,
contract, or similar arrangement, whether conditional or unconditional, oral or
written, by which CIRI has agreed to transfer to a non-Potential Bidder (A) all
or substantially all of any category of FF&E or Gaming Equipment or (B) any
item(s) of FF&E or Gaming Equipment
 

 
4

--------------------------------------------------------------------------------

 

singularly or in the aggregate (on a cumulative basis) having a value of Fifty
Thousand Dollars ($50,000) or more. CIRI's notice shall describe such items or
category of items with particularity and summarize the terms of its agreement or
arrangement. Notwithstanding the foregoing, any sale of FF&E or Gaming Equipment
to a non-Potential Bidder is subject to CIRI's obligations under Section 3.01(d)
hereof.
 
6.02           Final Order; Lawsuit Dismissal. Simultaneously with their
execution of this Conditional Covenant, Owner and CIRI have executed a
Stipulation for Dismissal (the "Stipulation") , a copy of which is attached
hereto as Exhibit B, stating, among other things, that the Preliminary Writ
shall be deemed a permanent writ of restitution and a final judgment on the
merits. That Stipulation shall be promptly filed with the Eighth Judicial
District Court by Owner's counsel upon the execution and delivery of said
Stipulation. CIRI hereby covenants not to (i) continue prosecution of the
Lawsuit in any way or (ii) appeal or otherwise collaterally attack the final
order resulting from such Stipulation. Subject to the foregoing, the Parties
reserve the right to bring legal proceedings regarding rights and obligations
arising out of and/or relating to this Conditional Covenant.
 
6.03           Change of Narne, Rights to Marks.
 
(a)           Within ten days after the Surrender Date, CIRI shall cause its
parent, Casino Monte Lago Holding, LLC ("CMLH") to make such filings and other
acts as are necessary to change CMLH's legal name to a name (i) not containing
the words "Montelago" or "Monte Lago" (together, the "Mark") and (ii) not likely
to confuse third parties by suggesting any connection of CMLH to the Casino
Leased Premises or the casino business operated thereon.
 
(b)           CIRI hereby acknowledges, and will cause CMLH to acknowledge, that
as of the Surrender Date, any rights which it or CMLH had or have to the use of
the Mark (or any other marks or other intellectual property rights associated
with Casino Leased Premises or the casino business operated thereon) shall
terminate, except to the extent as may be necessary to accomplish any chip,
token, ticket, voucher or similar redemption program required by the Nevada
Gaming Authorities.
 
(c)           CIRI shall not transfer to a third party (other than a Potential
Bidder) any signage, promotional materials, retail inventory, and other tangible
objects and items bearing the Mark. If on or prior to the Surrender Date, CIRI
does not (A) transfer such items to a Potential Bidder or (B) transfer such
items to a non-Potential Bidder in such a manner that the Mark is removed or
becomes wholly illegible (e.g., the signage is sold for scrap and the item
containing the Mark is destroyed), then on the Surrender Date, CIRI shall, at
Owner's option (which may specify item-by-item), either (i) transfer to Owner
such items in return for total consideration in the amount of Ten Dollars
($10.00); (ii) destroy such items and provide reasonable proof thereof to Owner;
or (iii) if neither of the foregoing are permitted by the Nevada Gaming
Authorities with respect to certain items, take such action as is required by
such Authorities vis-a-vis such items.
 
6.04           FF&E and Gaming Equipment. Attached as Exhibit C hereto is a
complete list of the categories and types of FF&E and Gaming Equipment on the
Casino Leased Premises as of the Execution Date. Subject to CIRI's obligations
under Section 3.01(d) hereof, in addition to all cash, chips and tokens, CIRI is
entitled to remove from the Casino Leased Premises all or any items of FF&E and
Gaming Equipment described in Exhibit C prior to or on the Surrender Date, but
CIR1 shall not remove anything else therefrom.
 
6.05           Employees.
 
(a)           Except for Rick Ingrassia, CIRI represents and warrants that none
of the CIRI employees listed in Exhibit D hereto (the "Material CIRI Employees")
is subject to a non-compete or similar agreement that would restrict such
Material CIRI Employee's right to be employed on the Casino Leased Premises
after the Surrender Date by Owner or any other casino operator. Rick Ingrassia
is subject to a non-compete, which CIRI shall waive if requested in writing by
Owner.
 
(b)           Except for claims arising from Owner's failure to provide the
notice and waiting period required by Section 2.01 or Section 2.02, as the case
may be, before, on, and after the Surrender Date, CIRI shall retain, and Owner
neither assumes nor shall be deemed to assume, any obligations, responsibilities
or liabilities of any kind resulting from or relating to (i) the employment by
CIRI of CIRI's employees on account of any period prior to
 

 
5

--------------------------------------------------------------------------------

 

termination of employment with CIRI or (ii) CIRI's termination of such
employment, including but not limited to: (a) any obligation of CIRI to continue
to employ any person, or to pay any compensation or benefits to such persons;
(b) to make contributions or payments to any Benefit Plans (meaning collective
bargaining agreements, pension plans, retirement plans and other employee
benefit plans applicable to any of the CIRI Employees (including, without
limitation, any multi-employer contracts or multi-employer pension or other
benefit plans)), or to pay any other employee benefits; (c) breach of express or
implied employment contract; (d) wrongful discharge; (e) any claim of
discrimination or retaliation; and/or (f) liabilities arising out of or relating
to the Employment Retirement Income Security Act of 1974, as amended ("ERISA")
or the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
("COBRA").
 
(c)           Before, on, and after the Surrender Date, CIRI shall take all
actions necessary to comply with COBRA.
 
(d)           Before, on, and after the Surrender Date, CIRI shall take all
actions necessary to comply with the Worker Adjustment and Retraining
Notification Act of 1988, as amended (the "WARN Act") or applicable state or
local law. Provided liability under the WARN Act does not arise on account of
Owner's failure to comply with the notice requirements of Section 2.01 or
Section 2.02 hereof, as the case may be, (in which case no indemnity shall be
required), CIR1 shall indemnify, defend and hold Owner harmless from and against
any liability to CIRI, a current or former CIRI Employee, or any governmental
authority relating to a failure to comply with any provision of the WARN Act,
including, but not limited to, fines, back pay and attorneys' fees.
 
SECTION 7
Mutual Release
 
7.01           Release by CIRI. Upon the full and complete performance by Owner
of all of its obligations hereunder, CIRI hereby forever releases and discharges
Owner and its past and present subsidiary or parent corporations, companies, or
other entities, affiliates, partners, shareholders, members, joint venturers,
heirs, successors, assigns, officers, directors, employees, agents, attorneys
and insurers (in their individual and representative capacities) from any and
all Claims of any kind, whether or not arising from or related to, directly or
indirectly, the Lawsuit or CIRI's occupancy of the Casino Leased Premises.
 
7.02           Release by Owner. Upon the full and complete performance by CIRI
of all of its obligations hereunder, Owner forever releases and discharges CIRI
and its past and present subsidiary or parent corporations, companies, or other
entities, affiliates, partners, shareholders, members, joint venturers, heirs,
successors, assigns, officers, directors, employees, agents, attorneys and
insurers (in their individual and representative capacities) from any and all
Claims arising from or related to, directly or indirectly, the Lawsuit or CIRI's
occupancy of the Casino Leased Premises.
 
7.03           Unknown Facts. In giving the releases herein, the Parties
acknowledge that they may hereafter discover facts in addition to or different
from those that they now believe are true. The Parties acknowledge that they
have taken these possibilities into account and each expressly assumes the risk
of them in entering into this Conditional Covenant. Further, this Conditional
Covenant shall remain in effect notwithstanding the discovery or existence of
such additional or different facts, even if such facts would, if known on the
Effective Date, have caused the Party to seek different terms in this
Conditional Covenant or not to have executed this Conditional Covenant.
 
7.04           No Prior Assignments. Each Party represents, covenants, and
warrants to the other Party that (i) it has not previously assigned, and (ii)
prior to the date of its release becoming effective (in accordance with Section
7.01 or 7.02), it shall not assign, delegate, or otherwise transfer any Claim
which actually or potentially is or may be subject to the release herein. Each
Party shall indemnify and save harmless the other Party and its past and present
subsidiary or parent corporations, companies, or other entities, affiliates,
partners, shareholders, members, joint venturers, heirs, successors, assigns,
officers, directors, employees, agents, attorneys and insurers (in their
individual and representative capacities) from and against all such Claims
brought by a purported assignee or transferee.
 
7.05           Obligations Hereunder. Nothing in this Section 7 shall constitute
a release of any Party's obligations set forth in this Conditional Covenant.
 

 
6

--------------------------------------------------------------------------------

 



 
SECTION 8
Notices
 
8.01           Any and all notices and demands by any Party hereto to any other
Party, required or desired to be given hereunder shall be in writing and shall
be validly given or made only if (i) deposited in the United States mail,
certified or registered, postage prepaid, return receipt requested, (ii) made by
Federal Express or other similar courier service keeping records of deliveries
and attempted deliveries, or (iii) when served by telecopy or similar facsimile
transmission. Service by mail or courier shall be conclusively deemed made on
the first business day delivery is attempted or upon receipt, whichever is
sooner. Facsimile transmissions received during business hours during a business
day shall be deemed made on such business day. Facsimile transmissions received
at any other time shall be deemed received on the next business day. Telephone
numbers are provided for convenience only, and notice by telephone shall not be
deemed adequate notice for purposes hereof.
 
8.02           Any notice or demand shall be addressed as follows:
 

 
If to CIRI:
Address:
6280 Annie Oakley Drive
     
Las Vegas, NV 89120
   
Attention:
Johan Finley, Managing Member
   
Telephone:
(702) 730.2101
   
Fax:
(702) 740.8692
         
with a copy to:
Address:
Jones Vargas
     
3773 Howard Hughes Parkway, Suite 300 South
     
Las Vegas, NV 89169
   
Attention:
Gary R. Goodheart, Esq.
   
Telephone:
(702) 862.3300
   
Fax:
(702) 737.7705
         
and to:
Address:
Plainfield Asset Management LLC
     
100 W. Putnam, Third Floor
     
Greenwich, CT 06830
   
Attention:
Thomas X. Fritsch, General Counsel
   
Telephone:
(203) 302-1715
   
Fax:
(203) 302-1779
         
If to Owner:
Address:
Village Hospitality LLC
     
60 Wall Street
     
New York, NY 10005
   
Attention:
Mary Brundage and Karen Bernsohn
   
Telephone:
(212) 250-4666
   
Fax:
(212) 797-4487
         
with a copy to:
Address:
Lionel, Sawyer & Collins
     
300 S. Fourth St., Suite 1700
     
Las Vegas, NV 89101
   
Attention:
Jeffrey P. Zucker, Esq.
   
Telephone:
(702) 383.8888
   
Fax:
(702) 383.8845



8.03           The Parties may change their address for the purpose of receiving
notices or demands as herein provided by a written notice given in the manner
provided above.
 

 
7

--------------------------------------------------------------------------------

 



 
SECTION 9
Representations and Warranties
 
9.01           Each Party (for the purposes hereof, the "Representing Party")
represents, covenants and warrants to the other Party that:
 
(a)           It is a limited liability company duly created, validly existing
and in good standing under the laws of the state of its formation, with all
requisite power and authority to enter into and carry out its obligations under
this Conditional Covenant. If the Representing Party is organized under the laws
of a state other than Nevada, then it represents and warrants that it is
qualified to do business in Nevada as it is currently conducting business in
Nevada.
 
(b)           The execution, delivery, and performance of this Conditional
Covenant by the persons executing the same on behalf of the Representing Party
have been duly and validly authorized (and by their execution hereof such
persons individually represent and wan.ant that they are so authorized) and this
Conditional Covenant constitutes the legal, valid and binding obligations of the
Representing Party enforceable in accordance with its respective terms.
 
9.02           CIRI hereby represents and warrants that it has no actual
knowledge, as of the Effective Date, of any condition on or of the Casino Leased
Premises or Property that would constitute a breach by Owner of the last
sentence of Section 3.01(b).
 
SECTION 10
Miscellaneous
 
10.01           Survival. Certain provisions hereof shall survive the
termination of this Conditional Covenant and the expiration of the Grace Period
if by their nature such provisions must survive.
 
10.02           Integration Clause. This Conditional Covenant (along with the
documents referred to herein) constitutes the entire and exclusive agreement
among the Parties pertaining to the subject matter contained herein and
supersedes all prior agreements, representations and understandings of the
Parties.
 
10.03           Modifications; Waivers. No supplement, modification or amendment
of this Conditional Covenant shall be binding unless executed in writing by the
Party to be bound. The rights and remedies of the Parties to this Conditional
Covenant are cumulative and not alternative, except as otherwise expressly
provided for in this Conditional Covenant. Neither the failure nor any delay by
any Party in exercising any right, power, or privilege under this Conditional
Covenant will operate as a waiver of such right, power, or privilege, and no
single or partial exercise of any such right, power, or privilege will preclude
any other or further exercise of such right, power, or privilege or the exercise
of any other right, power, or privilege. To the maximum extent permitted by
applicable law, (a) no claim or right arising out of this Conditional Covenant
can be discharged by one Party, in whole or in part, by a waiver or renunciation
of the claim or right unless in writing signed by the other Party; (b) no waiver
that may be given by a Party will be applicable except in the specific instance
for which it is given; and (c) no notice to or demand on one Party will be
deemed to be a waiver of any obligation of such Party or of the right of the
Party giving such notice or demand to take further action without notice or
demand as provided in this Conditional Covenant.
 
10.04           Successors and Assigns. This Conditional Covenant shall inure to
the benefit of and be binding upon the Parties and their respective heirs,
successors and assigns. Nothing expressed or referred to in this Conditional
Covenant will be construed to give any person other than the Parties any legal
or equitable right, remedy, or claim under or with respect to this Conditional
Covenant or any provision of this Conditional Covenant. This Conditional
Covenant and all of its provisions and conditions are for the sole and exclusive
benefit of the Parties and their successors and assigns.
 

 
8

--------------------------------------------------------------------------------

 



 
10.05           Timing. Time is of the essence in this Conditional Covenant and
all of the terms, covenants, conditions, and obligations herein.
 
10.06           Severability. If any term, provision, covenant or condition of
this Conditional Covenant, or any application hereof, should be held by
arbitrators or a court of competent jurisdiction to be invalid, void or
unenforceable, then all terms, provisions, covenants or conditions, and all
applications thereof, not held invalid, void or unenforceable shall continue in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, provided that the invalidity, voidness or unenforceability of such
term, provision, covenant or condition (after giving effect to the next
sentence) does not materially impair the ability of the Parties to consummate
the transaction contemplated hereby. In lieu of such invalid, void or
unenforceable term, provision, covenant or condition there shall be added to the
Conditional Covenant a term, provision, covenant or condition that is valid, not
void, and enforceable and is as similar to such invalid, void, or unenforceable
term, provision, covenant or condition as may be possible.
 
10.07           Governing Law. The laws of the State of Nevada applicable to
contracts made or to be wholly performed there (without giving effect to choice
of law or conflict of law principles) shall govern the validity, construction,
performance and effect of this Conditional Covenant. Any lawsuit to interpret or
enforce the terms of this Conditional Covenant shall be brought in a court of
competent jurisdiction in the State of Nevada.
 
10.08           Attorneys' Fees. In any action or proceeding to enforce the
terms of this Conditional Covenant or to redress any violation of this
Conditional Covenant, the prevailing Party shall be entitled to recover as
damages its reasonable attorneys' fees and costs incurred, whether or not the
action is reduced to judgment. For the purposes of this provision, the
"prevailing Party" shall be that Party who has been successful with regard to
the main issue, even if that Party did not prevail on all issues.
 
10.09           Captions. The captions appearing at the commencement of the
sections hereof are descriptive only and for convenience in reference to this
Conditional Covenant and in no way whatsoever define, limit or describe the
scope or intent of this Conditional Covenant, nor in any way affect this
Conditional Covenant.
 
10.10           Construction; Consultation with Counsel. Personal pronouns shall
be construed as though of the gender and number required by the context, and the
singular shall include the plural and the plural the singular as may be required
by the context. The terms and conditions of this Conditional Covenant shall be
construed as a whole according to its fair meaning, and not strictly for or
against any Party. The Parties acknowledge that each of them has reviewed this
Conditional Covenant and has consulted with counsel and, after being fully
informed as to the content and effect of this Conditional Covenant, enter into
this Conditional Covenant voluntarily, having carefully read this Conditional
Covenant, knowing the contents hereof, and fully understanding the terms of this
Conditional Covenant. Any rule of construction to the effect that ambiguities
are to be resolved against the drafting Party shall not apply in the
interpretation of this Conditional Covenant.
 
10.11           Counterparts. This Conditional Covenant may be executed in any
number of counterparts, each of which when executed and delivered shall be an
original, but all such counterparts shall constitute one and the same
Conditional Covenant. Any signature page of this Conditional Covenant may be
detached from any counterpart without impairing the legal effect of any
signatures thereon, and may be attached to another counterpart, identical in
form thereto, but having attached to it one or more additional signature pages.
The Parties contemplate that they may be executing counterparts of this
Conditional Covenant transmitted by facsimile and agree and intend that a
signature transmitted through a facsimile machine shall bind the Party so
signing with the same effect as though the signature were an original signature.
 
 
[The rest of this page is intentionally blank, and the signature page follows.]

 
9

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have executed this Conditional Covenant as of
the date set forth above.
 
Owner:
CIRI:
   
Village Hospitality LLC
CIRI Lakeside Gaming Investors, LLC
         
By:
Casino Monte Lago Holding, LLC,
         
its Managing Member
                                     
By:
   
By:
/s/ Johan P. Finley
 
Name:
Robert D. Burns
 
Name:
Johan P. Finley
 
Title:
President
 
Title:
Managing Member
 





List of Exhibits



 
Exhibit
 
Contents
         
Exhibit A
 
Exceptions to the Operation of the Casino Leased Premises during the Grace
Period in Conformity with the Casino Lease
         
Exhibit B
 
Form of Stipulation
         
Exhibit C
 
FF&E and Gaming Equipment
         
Exhibit D
 
Material CIRI Employees






 
10

--------------------------------------------------------------------------------

 



EXHIBIT A
 
Provisions in the Casino Lease Which
Need Not Be Performed by CIRI
 
CIRI's obligation to perform in accordance with the terms of the Casino Lease as
if the Casino Lease had survived the foreclosure sale is subject to the
following exceptions:
 
1.
The following shall apply in lieu of the definition of "First Class Casino
Standard" in Section 1 of the Casino Lease:

 
"First Class Casino Standard" shall mean the overall quality of the maintenance,
personnel (including training), services and operations of the casino in effect
as of the date on which the Preliminary Writ was issued.
 
2.
CIRI shall have no construction obligations under Section 2 of the Casino Lease.

 
3.
The following shall apply in lieu of the first sentence of Subsection 5(a) of
the Casino Lease:

 
CIRI shall use the Casino Leased Premises solely for the purpose of the
operation of a casino, including, without limitation, conducting gaming
activities, providing food and beverage services, providing other amenities
customary for a casino that meets the First Class Casino Standard (such as
convenience and liquor sales, cigar stores, food court and other entertainment),
and selling logo-type items (other than items bearing the name or logos of Ritz
unless Ritz expressly consents thereto in writing and other than items bearing
the name or logos of Lake Las Vegas unless Lake at Las Vegas Joint Venture
expressly consents thereto in writing), and shall not be used for any unlawful
purpose.
 
4.
The following shall apply in lieu of the first sentence of Subsection 6(a) of
the Casino Lease:

 
CIRI shall, at CIRI's sole expense, keep the Casino Leased Premises, including
all Casino Improvement Work, FF&E, and Gaming Equipment in use at the Casino
Leased Premises in good and tenantable condition, and shall promptly make all
necessary structural and non-structural repairs and replacements to the Casino
Leased Premises, but shall not be required to make any capital improvements
unless Owner has agreed in writing to reimburse CIRI for Owner's pro rata share
of capital expenditures attributable to the useful like of any capital
improvements extending beyond the Surrender Date.
 
5.
The indemnification provisions of the Conditional Covenant shall replace those
indemnification obligations of the Tenant contained in Section 8 of the Casino
Lease.

 
6.
The following shall apply in lieu of the first sentence of Subsection 11(e) of
the Casino Lease:

 
For the purposes of this Lease, "Qualified Casino Manager" shall mean (i)
Tenant; (ii) any casino manager that, as of the date of such designation,
directly or through its Affiliates, manages and shall have managed for not less
than three (3) years, not less than two (2) casinos comparable in quality to the
casino on the Casino Leased Premises; or (iii) any other casino manager as Owner
shall approve, which approval shall not be unreasonably withheld, delayed or
conditioned.
 
7.
The default provisions of the Conditional Covenant shall replace those contained
in Section 14(a) of the Casino Lease.

 

 
11

--------------------------------------------------------------------------------

 



 
8.
The remedies provisions of Section 15 of the Casino Lease shall not apply in the
event of a default by CIRI under the Conditional Covenant.

 
9.
CIRI shall not have the obligation set forth in Section 17 of the Casino Lease
to remove FF&E and/or Gaming Equipment.

 
10.
CIRI shall have no obligations under the first and third sentences of Section 18
("Holding Over") of the Casino Lease; provided, however, that the second and
fourth sentences apply to a holding over following the date on which CIRI is
obligated hereunder to surrender the Casino Leased Premises but fails to do so.

 
11.
CIRI shall have no obligation to remove any signage under Section 20 of the
Casino Lease.

 
Provisions in the Casino Lease Which
Need Not Be Performed by Owner
 
Owner's obligation to perform in accordance with the terms of the Casino Lease
as if the Casino Lease had survived the foreclosure sale is subject to the
following exceptions:
 
12.
Owner shall have no construction obligations under Section 2 of the Casino
Lease.

 
13.
The following shall apply in lieu of the first sentence of Subsection 6(b) of
the Casino Lease:

 
Owner shall, at Owner's sole expense, keep the exterior of the Casino Shell
(including the roof and landscaping, such landscaping to include walkways,
steps, hardscape and softscape), in good and tenantable condition and shall
promptly make all necessary structural and on-structural repairs and
replacements to the exterior of the Casino Shell.
 
14.
The following shall apply in lieu of the first sentence of Subsection 7(c) of
the Casino Lease:

 
After the Surrender Date, Owner shall provide an accounting to Tenant of the
actual Tenant Utility Expenses allocated to Tenant based upon the square footage
actually occupied by Tenant in the Casino Premises as set forth on Exhibit B as
compared to the total square footage of the Parking Garage, Hotel, Spa and
Bridge and Casino Shell as set forth on Exhibit B. Tenant shall have the right
to conduct an audit of such accounting at Tenant's sole cost and expense within
a reasonable period not to exceed two months after delivery of the accounting.
 
Provisions in the Casino Lease Not Applicable to Owner or CIRI
 
The Parties' obligation to perform in accordance with the terms of the Casino
Lease as if the Casino Lease had survived the foreclosure sale is subject to the
following exceptions:
 
15.
Owner shall not have any option to purchase the FF&E and Gaming Equipment from
CIRI, and CIRI shall have no obligation to sell the FF&E and Gaming Equipment to
Owner.

 
16.
The notice provisions of Section 16 of the Casino Lease are inapplicable to
Owner or CIRI.

 
17.
Owner and CIRI shall not have the obligations set forth in Section 24 ("Damage
or Destruction") of the Casino Lease.

 

 
12

--------------------------------------------------------------------------------

 



 
EXHIBIT B
Form of Stipulation
 
SAO
Todd M. Touton, NV Bar #1744
ttuouton@lionelsawyer.com
Mark J. Gardberg, NV Bar #10879
mgardberg@lionelsawyer.com
LIONEL SAWYER & COLLINS
1700 Bank of America Plaza
300 South Fourth Street
Las Vegas NV 89101
 
Attorneys for Plaintiff Village Hospitality LLC
 
DISTRICT COURT
CLARK COUNTY, NEVADA
 
VILLAGE HOSPITALITY LLC, a Delaware limited liability company,
 
Plaintiff,
 
vs.
 
CIRI LAKESIDE GAMING INVESTORS, LLC, a Nevada limited liability company,
 
Defendant.
Case No.  A589067
Dept. No. XXV
 
STIPULATION AND ORDER FOR
DISMISSAL WITH PREJUDICE
 



It is hereby stipulated, pursuant to NRCP 41(a)(1)(ii), by and between Plaintiff
Village Hospitality LLC ("Village Hospitality"), by and through its attorneys,
Todd M. Touton, Esq. and Mark J. Gardberg, Esq. of Lionel Sawyer & Collins, and
Defendant CIRI Lakeside Gaming Investors, LLC ("CIRI"), by and through its
attorneys Gary R. Goodheart, Esq. and David A. Carroll, Esq. of Jones Vargas, as
follows:
 
WHEREAS, in an Order and Preliminary Writ of Restitution entered by this Court
on August 4, 2009 (the "Order and Preliminary Writ of Restitution"), this Court
granted Defendant CIRI a fifteen-day period (from the posting by Plaintiff
Village Hospitality of a bond of indemnification in favor of Defendant CIRI in
the sum of $250,000, or a bond equivalent (e.g., cash) under NRS Chapter 20) in
which to surrender the Casino Premises to Plaintiff Village Hospitality, or else
Defendant CIRI would be required to post a bond in order to remain on the Casino
Premises for up to thirty additional days;
 
WHEREAS, in compliance therewith, Plaintiff Village Hospitality deposited the
sum of $250,000 in cash (the "Funds") with the Clerk of the Court on August 6,
2009;
 
WHEREAS, Defendant CIRI requested that Plaintiff Village Hospitality grant
Defendant CIRI a limited grace period for Plaintiff Village Hospitality,
Defendant CIRI, and a third party to potentially arrange an amicable resolution
of the instant dispute, including the possible negotiation and execution of a
new lease, purchase of Defendant CIRI's FF&E, and dismissal of this case with
prejudice, and the parties therefore stipulated to a fifteen-day grace period in
a Stipulation filed on July 28, 2009, and this Court confirmed that Stipulation
in an Order entered on August 4, 2009;
 

 
13

--------------------------------------------------------------------------------

 

WHEREAS, the parties have reached an amicable resolution to the dispute;
 
WHEREAS, the parties have agreed as follows:
 
 
(1)
the Order and Preliminary Writ of Restitution entered in the above-captioned
action by this Court on August 4, 2009 shall be deemed final (and to constitute
a final writ of restitution); and

 
 
(2)
the above-captioned action shall be dismissed with prejudice;

 
subject only to a reservation of rights by Plaintiff Village Hospitality and
Defendant CIRI pursuant to and arising out of a Conditional Covenant Not to
Execute entered into by Plaintiff Village Hospitality and Defendant CIRI dated
September ___ , 2009.
 
NOW THEREFORE, the parties respectfully and jointly ask this Court to confirm
this Stipulation by executing the Order below and dismissing the above-captioned
action with prejudice.
 
Dated this _____ day of September 2009.
Dated this ______ day of September 2009.
   
LIONEL SAWYER & COLLINS
JONES VARGAS
   
By:
   
By:
   
Todd M. Touton, NV Bar #1744
   
Gary R. Goodheart, NV Bar #1203
 
Mark J. Gardberg, NV Bar #10879
   
David A. Carroll, NV Bar #7643
 
1700 Bank of America Plaza
   
3773 Howard Hughes Parkway
 
300 South Fourth Street
   
Third Floor South
 
Las Vegas, Nevada 89101
   
Las Vegas, Nevada 89169
 
(702) 383-8825
   
(702) 862-3300
           
Attorneys for Plaintiff Village
   
Attorneys for Defendant CIRI Lakeside
 
Hospitality LLC
   
Gaming Investors, LLC



ORDER
 
Based on the above-executed stipulation of counsel, and other good cause
appearing therefore,
 
(1)
This Court's Order and Preliminary Writ of Restitution is, in accordance with
the agreement of the parties, now hereby declared and confirmed as a Final Writ
of Restitution and Judgment Granting a Final Writ of Restitution.

 
(2)
All other and further claims are hereby dismissed with prejudice. Each of the
parties are to bear their own costs. Such dismissal is subject to the terms of a
Conditional Covenant Not to Execute executed by the parties simultaneously with
the Stipulation and Order for Dismissal with Prejudice, and the parties'
reservation of rights created thereunder.

 
(3)
Plaintiff Village Hospitality is entitled to immediately redeem the $250,000 in
a bond or bond equivalent previously deposited with the Clerk of the Court, and
such funds shall be returned to Plaintiff Village Hospitality.

 
DATED this _____________ day of September 2009.
 

     
KATHLEEN DELANEY
 
DISTRICT JUDGE
       




 
14

--------------------------------------------------------------------------------

 



EXHIBIT C
 
FF&E and Gaming Equipment
 
CATEGORY
 
DESCRIPTION
     
1
 
MAINTENANCE SHOP:
         
MAINTENANCE SHOP EQUIPMENT, FURNITURE, DRILL PRESS, GRINDERS, HOISTS, SMALL HAND
TOOLS, SMALL POWER TOOLS, KEY MACHINE, TOOL BOXES, CARTS, BENCHES, CHAIRS,
TABLES, SHELVING, TOOL CABINETS, DOLLIES
     
2
 
TAPPO SPORTS BAR/SPORTS BOOK/PATIO:
         
BAR AND LOUNGE EQUIPMENT INCLUDING, BAR STOOLS, TABLES, CHAIRS, REFRIGERATORS,
SHORT ORDER GRILLING EQUIPMENT, KITCHEN EQUIPMENT, PORTABLE COOLERS, BEER TAP
STATIONS, FLAT SCREEN TELEVISIONS, DECORATIVE ART, COUCHES, HEATERS, COFFEE
TABLES, GLASSWARE, SHELVING, PORTABLE MISTING SYSTEM, UMBRELLAS; BUT NOT: PIZZA
OVEN
     
3
 
ADMIN/IT/ACCOUNTING OFFICES:
         
OFFICE MACHINES, FURNITURE, PHONE SYSTEM, COPIERS, COMPUTER NETWORK SYSTEM,
PERSONAL COMPUTERS, DESKS, CHAIRS, CREDENZAS, PARTITIONS, LATERAL FILE CABINETS,
STEEL DRAWER FILE CABINETS, PRINTERS, FAX MACHINES, REFRIGERATORS
     
4
 
HOUSEKEEPING/ENTRY LOBBY:
         
HOUSEKEEPING EQUIPMENT, FURNITURE, CABINETS, RACKS, SHELVING, WIRE RACKS,
PLANTERS, DECORATIVE WALL HANGING ART, CLEANING CARTS, FLOOR SCRUBBER
     
5
 
SLOT ROOM:
         
REPAIR AND TEST EQUIPMENT, TESTING MACHINES, CABINETS, BENCHES, STOOLS, CHAIRS,
CARTS, OSCILLOSCOPES, ELECTRICAL TESTING GEAR, SOLDERING MACHINES, CALIBRATION
UNIT, SPARE PARTS, HAND RADIOS, FILE CABINETS, DOLLIES, TABLES
     
6
 
CAGE/SOFT COUNT AREAS:
         
OFFICE AND CURRENCY COUNTING EQUIPMENT, FURNITURE, COPIER, CHANGE MACHINES,
DESKS, CHAIRS, BILL JET SCANNING MACHINES, CABINETS, STEEL FILE CABINETS,
LATERAL FILE CABINETS, ALUMINUM CARTS


 
15

--------------------------------------------------------------------------------

 



CATEGORY
 
DESCRIPTION
     
7
 
KITCHEN/TENUTA CAFÉ & BAR:
         
KITCHEN, FOOD PREP, SERVICE EQUIPMENT, FURNITURE, COOLERS, FREEZER, MIXERS, PREP
TABLES, OVENS, FRYERS, GRIDDLES, WARMERS, STEAM TABLES, POTS, PANS, SERVICE
WARE, SERVICE CHINA, FLATWARE, WIRE RACKS, SHELVING, STORAGE CONTAINERS,
COUNTERS, CASH REGISTERS, MICROS SYSTEM, TABLES, CHAIRS, FREE-STANDING COOLER,
GLASS WASHER, BAR STOOLS, PLASMA TELEVISIONS, PORTABLE MISTING SYSTEM &
UMBRELLAS, INVENTORY, DVD PLAYER & MUSIC TOWERS; BUT NOT: WALK-IN COOLERS OR
FREEZERS
     
8
 
STORAGE AREAS:
         
SMALL WARES, RACKING, WALK-IN FREEZER, LIGHTING, FLOOR SCRUBBER, SWEEPER, LOUNGE
CHAIRS, PATIO HEATERS, STAGE, UNIFORMS, BEVERAGE COOLERS, KITCHEN EQUIPMENT,
FOLDING CHAIRS, TABLES, BANQUET TABLES, CASINO CHAIRS, LADDERS, BLACKJACK
TABLES, PORTABLE SCREENS, PROMOTIONAL INVENTORY, SAFE, CARPET (NON ATTACHED);
BUT NOT: JACKETED STEAM KETTLE, HOOD, ANSUL FOAMING SYSTEM
     
9
 
GIFT SHOP:
         
INVENTORY, WINE RACKS, REFRIGERATORS, POINT OF SALES SYSTEM, FREE-STANDING
DISPLAY CASES
     
10
 
CASINO FF&E:
         
ROULETTE TABLES, CRAP TABLE, APPROX 600 CASINO CHAIRS, SECURITY DESK, 9
BLACKJACK TABLES, POKER TABLE, TELEVISIONS, SLOT SIGNAGE, MAIN SOUND AND A/V
EQUIPMENT & FREE STANDING SPEAKERS WITH MOUNTS, SLOT STANDS, CHIPS, 2 BILL
BREAKERS, FREESTANDING LIGHTING, (NON-ATTACHED) CARPET
     
11
 
GAMING DEVICES:
         
511 GAMING DEVICES, WHICH INCLUDES THOSE REMOVED IN JULY 2009
     
12
 
SURVEILLANCE EQUIPMENT:
         
DIGITAL DATA SURVEILLANCE SYSTEM WITH CAMERAS, MONITORS, SERVERS, SWITCHES,
CONTROL PANELS, RACKS, CABLE (NO IN WALL WIRING TO BE REMOVED)
     
13
 
PLAYER TRACKING AND DATABASE:
         
OASIS PLAYER TRACKING SYSTEM HARDWARE AND PLAYER DATABASE, INCLUDING PLAYER
HISTORY
     
14
 
MISCELLANEOUS
         
BACK-UP GENERATOR, UPS SYSTEM, IT ROOM - SERVERS, SHUTTLE BUS, SMALL PICK UP
TRUCK, GOLF CART, JLG SCISSOR LIFT, RIDING SWEEPER, INVENTORIES & SUPPLIES,
RADIO SYSTEM, PAGER SYSTEM - TENUTA, PLAYER'S CLUB EMBOSSERS, SERVICE BAR
EQUIPMENT, ICE MACHINES, FREE-STANDING S1GNAGE
     



NOTE: IN THE REMOVAL OF ANY FITTINGS SUCH AS CAMERAS ETC THERE IS NO INTENTION
TO REMOVE ANY IN-WALL WIRING.
 

 
16

--------------------------------------------------------------------------------

 



 
EXHIBIT D
 
Material CIRI Employees
 
 
Rick Ingrassia



 
17

--------------------------------------------------------------------------------

 
